DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-10, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 20140367475; hereinafter Fadell) in view of Rezny et al. (US 20180059694; hereinafter Rezny).

Regarding claim 1, Fadell teaches a device (abstract; see fig. 5A) comprising: 
a housing that forms an interior space (see at least figs. 6A and 6C showing a multi-part housing with an interior space), and that includes (i) an exterior surface (outer surface of the housing defined by elements 636 on the back; 512 around the periphery; and 630 at the front; see fig. 6C; see also fig. 6D), (ii) a pass-through region that defines a through-hole between the interior space to the exterior surface (the hole/void where element 660 is passed-though the front portion of the housing 630; see figs. 6C and 6F in view of fig. 10B), and (ii) a recess at the exterior surface adjacent to the pass-through hole (714; “carved out section 714” [0065]; see figs. 7D, 10A and [0070] teaching and showing that the daughter board 660 passes though the region adjacent to carved out section 714; see figs. 10A, 6F and 10B; see figs. 10B and 6C showing that the carved out section 714 is placed so as to be at the exterior surface of element 630); 
a printed circuit board (PCB 654; [0062]; see also abstract and claim 1) disposed within the interior space of the housing (see at least figs. 6C/D showing such interior disposition); 
a [] printed circuit substrate (daughter board 660; [0062]; [0065]; [0070]) including (i) a first end region that is connected to the printed circuit board that is disposed within the interior space of the housing ([0062] teaches that “Daughter board 660 connects to the head unit PCB 654”; see figs. 6E and 10B showing such connection is in the interior), (ii) a second end region at an opposite end of the flexible printed circuit substrate than the first end region (end with temperature sensor 1010 opposite the connection end; see fig. 10A; see also fig. 10B), that is disposed in the recess at the exterior surface of the housing ([0065] “carved out section 714 for positioning of a temperature sensor that is mounted on the daughter board 660”; [0070]; see figs. 7D, 6E/F and 10A), and (iii) a middle region that passes through the through-hole between the first end region and the second end region (middle portion of daughter board 660; see fig. 10B showing the middle region is in the pass through); 
a temperature sensor (1010) disposed at the second end region of the [] printed circuit substrate in the recess at the exterior surface of the housing ([0065]; see also [0070]; see figs. 10A/B); and 
a protective layer (510) that is disposed on at least a portion of the exterior surface of the housing (see figs. 6C/D and 10B; [0052] teaches that “a Fresnel lens 510 having an outer shape that matches the contours of the curved outer front face of the thermostat”) and that covers the recess and the through-hole (see at least fig. 10B showing such covering of the through-hole and covering the recess which is formed in the back of element 510; see figs. 7D and 10A).
Fadell does not directly and specifically state that the daughter board is flexible.
However, Rezny teaches a temperature sensor (abstract; at least 114) interior to a housing (abstract) with a printed wiring/circuit board (abstract) attached to a flextail (abstract; see [0079] “the thermistor 114 may be placed on any flexible circuit including, but not limited to, the screen flextail 108, the display flextail 110, and its own flexible circuit”; see also [0004]) having a temperature sensor mounted thereon (abstract) where the temperature sensor may be in a pocket formed in the front cover ([0082]) to detect ambient temperature ([0029]; [0075]; [0081]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensor on a daughter board 

Regarding claim 2, Fadell teaches that the temperature sensor is disposed on a first side of the [] printed circuit (see fig. 10A); and the first side of the flexible printed circuit faces the protective layer (see fig. 10A showing such facing/orientation).
Fadell does not directly and specifically state that the daughter board is flexible.
However, Rezny teaches a temperature sensor (abstract; at least 114) interior to a housing (abstract) with a printed wiring/circuit board (abstract) attached to a flextail (abstract; see [0079] “the thermistor 114 may be placed on any flexible circuit including, but not limited to, the screen flextail 108, the display flextail 110, and its own flexible circuit”; see also [0004]) having a temperature sensor mounted thereon (abstract) where the temperature sensor may be in a pocket formed in the front cover ([0082]) to detect ambient temperature ([0029]; [0075]; [0081]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensor on a daughter board connected to a PCB of Fadell with the specific knowledge of using the temperature sensor on a flexible flextail attached to a PCB of Rezny. This is because such a flexible circuit allows for easier position of the attached temperature sensor. This is important in order to allow for movement and provide a more robust and adaptable device.

Regarding claim 3, Fadell teaches that the temperature sensor is in contact with the protective layer ([0070] teaches thermal contact between elements 1010 and 510).

Regarding claim 4, Fadell teaches that the recess at the exterior surface of the housing has a deeper section between two higher sections (see at least fig. 10A showing such deeper section between higher sections).

Regarding claim 6, Fadell teaches that the temperature sensor is disposed at the second end region of the flexible printed circuit substrate in the deeper section of the recess at the exterior surface of the housing (see fig. 10A showing such disposition).

Regarding claim 7, Fadell teaches that the temperature sensor is disposed on a first side of the [] printed circuit at the second end region of the flexible printed circuit substrate (see fig. 10A showing such disposition) above the deeper section of the recess at the exterior surface of the housing (see fig. 10A and fig. 7D showing such orientation).
Fadell does not directly and specifically state that the daughter board is flexible.
However, Rezny teaches a temperature sensor (abstract; at least 114) interior to a housing (abstract) with a printed wiring/circuit board (abstract) attached to a flextail (abstract; see [0079] “the thermistor 114 may be placed on any flexible circuit including, but not limited to, the screen flextail 108, the display flextail 110, and its own flexible circuit”; see also [0004]) having a temperature sensor mounted thereon (abstract) where the temperature sensor may be in a pocket formed in the front cover ([0082]) to detect ambient temperature ([0029]; [0075]; [0081]).


Regarding claim 9, Fadell teaches that the recess at the exterior surface of the housing has a width that is slightly wider than the width of the second end region of the flexible printed circuit substrate (see fig. 10A showing that the end of the board and temperature sensor fit into the carve out).
Fadel lacks direct and specific teaching of the recess having a length that is slightly longer than the length of the second end region of the flexible printed circuit substrate.
However, Rezny teaches a temperature sensor (abstract; at least 114) interior to a housing (abstract) with a printed wiring/circuit board (abstract) attached to a flextail (abstract; see [0079] “the thermistor 114 may be placed on any flexible circuit including, but not limited to, the screen flextail 108, the display flextail 110, and its own flexible circuit”; see also [0004]) having a temperature sensor mounted thereon (abstract) where the temperature sensor may be in a pocket formed in the front cover ([0082] teaches that “a pocket formed therein that may be configured to receive the thermistor 114” emphasis added) to detect ambient temperature ([0029]; [0075]; [0081]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensor on a daughter board 

Regarding claim 10, Fadell teaches that the pass-through region of the housing defines the through-hole such that the through-hole is substantially perpendicular with respect to the protective layer (see fig. 10B showing such substantial perpendicular orientation of the pass-though region and protective layer).

Regarding claim 12, Fadell teaches that the protective layer is formed from a polymer ([0052] teaches at least polymer HDPE may be used).

Regarding claim 13, Fadell and Rezny lack teaching that the polymer is biaxially-oriented polyethylene terephthalate.
However, Fadell does disclose using HDPE which is high-density polyethylene ([0052]; see also [0064] and [0070]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the high-density polyethylene of Fadell with any specific polyethylene suitable for the design.  This is because one of ordinary skill in the art would have expected using biaxially-oriented polyethylene terephthalate to be one of several 

Regarding claim 18, Fadell and Rezny lack teaching that the protective layer is secured to the at least portion of the exterior surface of the housing through an adhesive.
However, Fadell does disclose using adhesives for secure various components ([0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of using adhesives for attaching members of Fadell with attaching the protective layer with adhesive.  This is because one of ordinary skill in the art would have expected using adhesive to be one of several straightforward ways (press and snap fitting; adhesives and glues; fasteners and clips) of providing a connection amongst the elements.  This is important in order to provide a cohesive structure that does not fall apart.

Regarding claim 19, Fadell teaches that the housing contains an upper housing unit (at least 630; see figs. 6C/D where “up” is the “z” direction as indicated) having a top exterior surface (“z” direction surface of element 630; see figs. 6C and 6D) and a lower housing unit (at least 636; see figs. 6C/D where the opposite of the “z” axis is lower/down); the top housing unit is secured to the lower housing unit (see at least figs. 6C/D showing exploded views with the secured unit 540 above showing such securement between element 636 and 630); and the protective layer is disposed on at least a portion of the top exterior surface (see at least figs. 6C/D showing such disposition of element 510 on a portion of the top/”z” direction surface of 630).

Regarding claim 20, Fadell teaches a method (see at least [0002]; [0009]) comprising: 
placing a printed circuit board (PCB 654; [0062]; see also abstract and claim 1) within an interior space of a housing (see at least figs. 6A and 6C showing a multi-part housing with an interior space; see at least figs. 6C/D showing such interior disposition of the PCB) that includes (i) an exterior surface (outer surface of the housing defined by elements 636 on the back; 512 around the periphery; and 630 at the front; see fig. 6C; see also fig. 6D), (ii) a pass-through region that defines a through-hole between the interior space to the exterior surface (the hole/void where element 660 is passed-though the front portion of the housing 630; see figs. 6C and 6F in view of fig. 10B), and (ii) a recess at the exterior surface adjacent to the pass-through hole (714; “carved out section 714” [0065]; see figs. 7D, 10A and [0070] teaching and showing that the daughter board 660 passes though the region adjacent to carved out section 714; see figs. 10A, 6F and 10B; see figs. 10B and 6C showing that the carved out section 714 is placed so as to be at the exterior surface of element 630); 
placing (i) a first end region of a [] printed circuit substrate (daughter board 660; [0062]; [0065]; [0070]) within the interior space of the housing ([0062] teaches that “Daughter board 660 connects to the head unit PCB 654”; see figs. 6E and 10B showing such connection is in the interior), (ii) a second end region of the flexible printed circuit substrate at an opposite end of the flexible printed circuit substrate than the first end region (end with temperature sensor 1010 opposite the connection end; see fig. 10A; see also fig. 10B) and in the recess at the exterior surface of the housing ([0065] “carved out section 714 for positioning of a temperature sensor that is mounted on the daughter board 660”; [0070]; see figs. 7D, 6E/F and 10A), and (iii) a middle region of the flexible printed circuit substrate through the through-hole between the first end region and the second end region (middle portion of daughter board 660; see fig. 10B showing the middle region is in the pass through); 
placing a temperature sensor (1010; see fig. 10A showing placement) at the second end region of the [] printed circuit substrate in the recess at the exterior surface of the housing ([0065]; see also [0070]; see figs. 10A/B); 
securing the first end region of the flexible printed circuit substrate to the printed circuit board ([0062] teaches that “Daughter board 660 connects to the head unit PCB 654”); and 
covering the recess and the through-hole with a protective layer (510; see figs. 6C/D and 10B; [0052] teaches that “a Fresnel lens 510 having an outer shape that matches the contours of the curved outer front face of the thermostat”; see at least fig. 10B showing such covering of the through-hole and covering the recess which is formed in the back of element 510; see figs. 7D and 10A).
Fadell does not directly and specifically state that the daughter board is flexible.
However, Rezny teaches a temperature sensor (abstract; at least 114) interior to a housing (abstract) with a printed wiring/circuit board (abstract) attached to a flextail (abstract; see [0079] “the thermistor 114 may be placed on any flexible circuit including, but not limited to, the screen flextail 108, the display flextail 110, and its own flexible circuit”; see also [0004]) having a temperature sensor mounted thereon (abstract) where the temperature sensor may be in a pocket formed in the front cover ([0082]) to detect ambient temperature ([0029]; [0075]; [0081]).
.

Allowable Subject Matter
Claims 5, 8, 11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855